United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3073
                       ___________________________

                                  David Librace

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Deborah Helton Wright, also known as Deborah Faye Willette, also known as
 Debbie Willette, also known as Deborah Helton Wright Willette; Terry Willette,
                            Sr.; ACES Investigation

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                            Submitted: April 24, 2018
                              Filed: April 27, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       In this diversity action, Arkansas resident David Librace appeals the district
court’s1 denial of a motion to compel discovery, and its adverse grant of summary
judgment on his claims against Florida residents, Deborah Helton Wright, Terry
Willette, Sr., and ACES Investigation, for libel, slander, and intentional infliction of
emotional distress. We find no gross abuse of discretion in the trial court’s denial of
Librace’s discovery motion. See Chavis Van & Storage of Myrtle Beach, Inc. v.
United Van Lines, LLC, 784 F.3d 1183, 1198 (8th Cir. 2015) (standard of review for
denial of discovery motions). Upon careful de novo review, we also conclude that
summary judgment was proper for the reasons explained by the district court. See W.
Heritage Ins. Co. v. Asphalt Wizards, 795 F.3d 832, 836-37 (8th Cir. 2015) (standard
of review for summary judgment); Little Rock Newspapers, Inc. v. Fitzhugh, 954
S.W.2d 914, 921-22 (Ark. 1997) (plaintiff must prove reputational injury in order to
recover damages in defamation cases); Brown v. Tucker, 954 S.W.2d 262, 265 (Ark.
1997) (whether claim of defamation be by spoken word (slander) or written word
(libel) plaintiff must prove, among other things, defamatory nature of statement of
fact, and publication of statement by defendant).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-